Citation Nr: 0004198	
Decision Date: 02/16/00    Archive Date: 02/23/00

DOCKET NO.  97-11 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran is shown to have served on active duty for 
training from April 1964 to October 1964, from June 1965 to 
July 1965, in July 1966, in August 1967, from June 1968 to 
July 1968, and from June 1969 to April 1970.


This case first came before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in March 1996 by the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA), wherein it was determined that a 
previously-denied claim for service connection for an 
acquired psychiatric disorder had not been reopened.  In a 
decision dated in November 1998, the Board held that new and 
material evidence had been received by VA, and that the 
veteran's claim had been reopened; the case was accordingly 
remanded, inter alia, for the RO to review the veteran's 
claim pursuant to Bernard v. Brown, 4 Vet. App. 384 (1993).  

In September 1999, the RO determined that the veteran's claim 
was not well grounded, and denied his claim on that basis.  
The case is again before the Board for appellate review.

The Board also notes that, in the Remand portion of its 
November 1998 decision, it requested clarification as to 
whether the veteran sought a hearing before a Member of the 
Board, either in Jackson or in Washington, D.C.  The veteran 
thereafter was requested by the RO to indicate if such a 
hearing was still desired.  The Board will conclude from his 
failure to respond that he no longer seeks a hearing before a 
Member of the Board. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  An acquired psychiatric disorder was not manifested 
during active duty for training, and is not shown to be 
related to such service.

3.  The veteran's current major depressive disorder is not 
shown to be etiologically or causally related to his service-
connected left hand injury residuals.



CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder was not incurred in or 
aggravated by active duty for training.  38 U.S.C.A. 
§§ 101(24), 106, 1110 (West 1991); 38 C.F.R. § 3.303(b) 
(1999).

2.  An acquired psychiatric disorder is not proximately due 
to or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claim is well 
grounded under 38 U.S.C.A. § 5107(a) (West 1991); that is, 
his claim is plausible.  He has not indicated that any 
pertinent records that could be obtained, and which have not 
already been associated with his claims folder, are 
available.  The Board accordingly finds that the duty to 
assist him, as mandated by 38 U.S.C.A. § 5107(a) (West 1991), 
has been satisfied.

A VA memorandum dated in October 1995 shows that the 
veteran's claims folder was apparently lost.  Of record, 
however, is a copy of a Board decision rendered in August 
1990, and which indicates that service connection had been 
established for "amputation of the little finger and 
unfavorable ankylosis of the index, middle, and ring fingers, 
left hand."  It also indicates, in its "Discussion and 
Evaluation" section, that his service medical records, to 
include those pertaining to treatment for his left hand 
injury, did not show any complaints of, or treatment for, a 
nervous disorder.  The Board noted at that time that the 
earliest medical evidence indicating treatment for a nervous 
disorder was a 1987 VA hospitalization summary that reflected 
that the veteran had cited personal incidents unrelated to 
his left hand injury as 

precipitating factors for his hospitalization.  The Board 
also noted that J. W. Perry, Jr., Ph.D., had indicated, in a 
December 1989 statement, that he had treated the veteran on 
several occasions between 1974 and 1977 for severe anxiety 
and depression related to physical and psychological trauma 
and a disfigured hand.  In addition, the "Discussion and 
Evaluation" section references, without further discussion, 
the report of a January 1979 VA examination, outpatient 
treatment records dated in 1988 and 1989 from an unidentified 
Federal facility, statements dated in 1989 from private 
physicians (apparently in addition to that of Dr. Perry, 
cited above), and statements dated in 1989 from acquaintances 
and relatives of the veteran.  The Board will assume that its 
prior Board decision accurately reflects the scope and nature 
of the evidence that is pertinent to the veteran's claim, and 
which has apparently been lost.  

Various medical records support the veteran's contention that 
his current mental disorder is related to his service, 
arising either contemporaneously with his inservice left hand 
injury, or resulting subsequent to service as proximate 
thereto.  As noted above, J. W. Perry, Jr., Ph.D., reported 
in 1989 that he had treated the veteran between 1974 and 1977 
for mental problems that were related to his left hand 
injury.  Likewise, Dr. M. F. Longnecker Jr., M.D., indicated 
in June 1996 that he, along with Dr. Maurice (sic) Schultz, 
had treated the veteran in 1969, during service, for his left 
hand injury, and that, "[a]s a result of this devastating 
injury, [the veteran] suffered from some mental depression 
shortly after his repair to his left hand.  He was treated by 
a Keesler [Air Force Base] physician in the Mental Health 
Clinic for the depression."  Dr. Morris A. Schultz, M.D., in 
a July 1996 statement, similarly reported that he had treated 
the veteran during service for his left hand injury, and that 
"[h]e did suffer from mental depression and psychological 
problems associated with his injury, and was also under the 
care of Dr. John Rogers of the Psychiatric Department at 
Keesler at that time."  

These statements, however, must be balanced against medical 
evidence that does not demonstrate that the veteran was 
accorded treatment during service for mental problems, or 
that his post-service mental disorder was related either to 
service or to 

his service-connected disorder.  Service medical records 
compiled pursuant to his left hand injury, which in addition 
to being reviewed by the Board in 1990 are also included in 
his rebuilt claims folder, do not show that his left hand 
injury was accompanied by any type of mental or nervous 
impairment.  The report of his separation medical 
examination, dated in March 1970, shows that his psychiatric 
status was clinically evaluated as normal, and does not 
indicate the presence of any mental problems, or complaints 
or history thereof.  The report of a January 1996 VA 
psychiatric examination shows that the veteran furnished a 
history of depression while in service, but does not show 
that he related his purported illness to his left hand 
injury.  The report of a March 1999 VA psychiatric 
examination provides an identical history, but also includes 
an addendum, dated in May 1999, in which the examiner 
specifically stated that "there is no evidence given in 
history or seen on mental status examination that indicated 
that [the veteran's] diagnosed major depressive disorder, 
recurrent, without psychotic features is the direct 
physiological consequence of his service connected 
condition."  

The Board finds that the evidence against the veteran's claim 
is more persuasive than that in favor of his claim.  The 
evidence that supports his contentions consists primarily of 
statements proffered by treating physicians many years 
subsequent to the events at issue.  These statements are no 
more than recollections of the events in question; as such, 
they are not as probative as the clinical evidence prepared 
contemporaneous with those events.  It must be reiterated, in 
that regard, that the report of the service separation 
examination is devoid of any reference to mental problems.  
Similarly, the Board finds that these recollections are not 
as probative as the report of the 1999 VA examination, which 
shows that no relationship between the veteran's current 
mental disorder and his service was established, even after 
acknowledging the veteran's contentions that such a 
relationship did in fact exist.  

In brief, the Board must conclude that the preponderance of 
the evidence is against the veteran's claim for service 
connection for an acquired psychiatric disorder, both as 
directly incurred during service or as secondary to a 
service-connected left hand disorder.  His claim, 
accordingly, fails.



ORDER

Service connection for an acquired psychiatric disorder is 
denied.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



 

